DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, paragraphs 0058 and 0059 indicated number “602602” is not defined because in figure 6, only indicated number 602 represent for computing device. There is no indication of number 602602 in the figure.  
Appropriate correction is required.
Drawings
The drawings are objected to because the figure 6 does not indicate number “602602” as the specification indicated in the paragraphs 0058 and 0059 (please see objection to the specification above).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claimed invention recites “determining a rigid transformation between the 3D representation of the scene and the 3D point cloud representation of the of the scene; and performing the alignment between the first vehicle sensor and the second vehicle sensor based at least in part on the determined rigid transformation” is unclear and not defined because there is no technical performance operation to recognize a rigid transformation between the 3D representation of the scene and the 3D point cloud representation of the scene can be determined, then the performing the alignment between the first vehicle sensor and the second vehicle sensor based at least in part on the determined rigid transformation is vague and not defined.
With respect to claims 8 and 15, the claimed invention having the same problems occurred such indicated in the claim 1 above.  Therefore, the claims 8 and 15 are rejected by the same reasons as set forth in the claim 1 above.
Dependent claims 2-7, 9-14 and 16-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a rigid transformation between the 3D representation of the scene and the 3D point cloud representation of the scene; and performing the alignment between the first vehicle sensor and the second vehicle sensor based at least in part on the determined rigid transformation (step 2A, prong 1) is within a mental process grouping for the abstract idea without significantly more.  The additional elements (step 2A, prong 2) such as “receiving two dimensional (2D) data captured by the first vehicle sensor…, constructing a three -dimensional (3D)…, receiving 3D point cloud data captured by the second vehicle sensor…,constructing a 3D point cloud…representation of the scene” is an extra-solution data gathering for observing activity, but for reciting the first vehicle sensor , the second vehicle sensor. The nominal recitation of these terms do not take the claim limitations out of a mental process (including an observation, evaluation, judging, opinion). Further, recitation of computer-implemented method (claim 1), a computer, processor, memory (claim 8), computer program product (claim 15), these components are generally well-understood in the computer. This judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In step 2B, as discussed respect to step 2A, prong 2, the additional elements in the claim amount to no more than mere data gathering, which is form of insignificant extra-solution activity.  The same conclusion is reached in step 2B. Therefore, they cannot integrate a judicial exception into a practice application at step 2A or provide an inventive concept in step 2B. When viewed as a whole, nothing in the claim add significantly more than the abstract idea. The claims 1, 8 and 15 are ineligible. 
 	Dependent claims 2-4, 9-11 and 16-18, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the extent the abstract idea by mental process and in performing the claimed actions. These claims do not add any limitations that would take the claim out of mental processes grouping. When considered as a whole, these claims do not integrate the abstract idea into a practical application or provide significantly more than the recited judicial exception. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parkison et al (US 20210082148).
	With respect to claim 1, Parkison et al teach a computer-implemented method for performing an alignment between a first vehicle sensor and a second vehicle sensor (figures 1-3, computer, processor, memory, first sensor is camera, second sensor is lidar sensor), the method comprising: receiving two-dimensional (2D) data captured by the first vehicle sensor, the 2D data indicative of a scene within an environment being traversed by a vehicle (figures 1-3, pars 0020, 0024, 0058, surrounding scene); constructing a three-dimensional (3D) representation of the scene based at least in part on the 2D data (figures 1-3, pars 0020, 0024, 0058); receiving 3D point cloud data captured by the second vehicle sensor, the 3D point cloud data indicative of the scene (figures 1-3, pars 0020, 0024, 0058); constructing a 3D point cloud representation of the scene based at least in part on the 3D point cloud data (figures 1-3, pars 0020, 0024, 0058); determining a rigid transformation between the 3D representation of the scene and the 3D point cloud representation of the scene, figures 1-2, pars 0026, 0037 rigid body transformation or rigid transformation); and performing the alignment between the first vehicle sensor and the second vehicle sensor based at least in part on the determined rigid transformation (figures 1-2, pars 0026 and 0037).
 	With respect to claims 8 and 15, recite a system and a computer program product include the same features of the claim 1, therefore, the claims 8 and 15 are rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above. 
 	With respect to claims 2, 9 and 16, Parkison et al teach wherein the first vehicle sensor is a camera, the second vehicle sensor is a LiDAR, the 2D data comprises image data captured by the camera from a plurality of camera poses as the vehicle traverses the environment, and the 3D point cloud data comprises LiDAR data points captured by a plurality of scans of the LiDAR as the vehicle traverses the environment (figures 1-3 and par 0040-0041, lidar, scanner).
 	With respect to claim 3, 10 and 17, Parkison et al teach wherein determining the rigid transformation comprises determining a transformation matrix that provides a best match between the 3D representation of the scene and the 3D point cloud representation of the scene (figure 3, par 0020, mesh data is matrix, par 0041 rigid transformation, par 0054, projection transform vector).
 	With respect to claim 4, 11 and 18, Parkison et al teach further comprising determining a scaling factor between the 3D representation of the scene and the 3D point cloud representation of the scene, wherein the alignment between the first vehicle sensor and the second vehicle sensor is performed further based at least in part on the determined scaling factor (figure 3, pars 0040-0041, in alignment process includes scaling the data..2D image data 238A…3D point cloud data 238B…may need to be scaled to achieve alignment).
 	With respect to claims 5 and 12, Parkison et al teach the computer-implemented method of claim 4, wherein determining the scaling factor comprises: receiving a first set of 3D point cloud data points captured during a first scan performed by the second vehicle sensor; receiving a second set of 3D point cloud data points captured during a second scan performed by the second vehicle sensor; and orienting the first set of 3D point cloud data points to the second set of 3D point cloud data points (figure 3, pars 0040-0041).
 	 

Allowable Subject Matter
Claims 6-7, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Campbell et al (US 20160173785) discloses Image sensor alignment in a multi-camera system accelerator architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865